 


109 HR 4050 IH: Medicare Cost Contract Extension and Refinement Act of 2005
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4050 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mr. Ramstad (for himself, Mr. Peterson of Minnesota, Mr. Oberstar, Mr. Udall of Colorado, Mr. Beauprez, Ms. McCollum of Minnesota, Mr. Hefley, and Mr. Tancredo) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title XVIII of the Social Security Act to extend reasonable cost contracts under Medicare. 
 
 
1.Short titleThis Act may be cited as the Medicare Cost Contract Extension and Refinement Act of 2005. 
2.Extension of reasonable cost contracts 
(a)Extension of period reasonable cost plans can remain in the marketSection 1876(h)(5)(C)(ii) of the Social Security Act (42 U.S.C. 1395mm(h)(5)(C)(ii)) is amended— 
(1)in the matter preceding subclause (I)— 
(A)by striking January 1, 2008 and inserting January 1, 2012; 
(B)by striking year and inserting two years; and 
(C)by inserting entirely after was; 
(2)in subclause (I), by inserting offered by more than one Medicare Advantage organization before the semicolon at the end; and 
(3)in subclause (II), by inserting offered by more than one Medicare Advantage organization before the period at the end. 
(b)Extension of period reasonable cost plans can expand their service areaSection 1876(h)(5)(B)(i) of the Social Security Act (42 U.S.C. 1395mm(h)(5)(B)(i)) is amended to read as follows: 
 
(i)the conditions for prohibiting an extension or renewal of a contract under subparagraph (C)(ii) are not applicable to such service area at the time of the application; and. 
3.Application of certain Medicare Advantage requirements to cost contracts extended or renewed after 2003Section 1876(h) of the Social Security Act (42 U.S.C. 1395mm(h)), as amended by section 2, is amended— 
(1)by redesignating paragraph (5) as paragraph (6); and 
(2)by inserting after paragraph (4) the following new paragraph: 
 
(5) 
(A)Any reasonable cost reimbursement contract with an eligible organization under this subsection that is extended or renewed on or after the date of enactment of the Medicare Cost Contract Extension and Refinement Act of 2005 shall provide that the provisions of the Medicare Advantage program under part C described in subparagraph (B) shall apply to such organization and such contract in a substantially similar manner as such provisions apply to Medicare Advantage organizations and Medicare Advantage plans under such part. 
(B)The provisions described in this subparagraph are as follows: 
(i)Section 1851(d) (relating to the provision of information to promote informed choice). 
(ii)Section 1851(h) (relating to the approval of marketing material and application forms). 
(iii)Section 1852(a)(3)(A) (regarding the authority of organizations to include mandatory supplemental health care benefits under the plan subject to the approval of the Secretary). 
(iv)Section 1852(e) (relating to the requirement of having an ongoing quality improvement program and treatment of accreditation in the same manner as such provisions apply to Medicare Advantage local plans that are preferred provider organization plans). 
(v)Section 1852(j)(4) (relating to limitations on physician incentive plans). 
(vi)Section 1854(c) (relating to the requirement of uniform premiums among individuals enrolled in the plan). 
(vii)Section 1854(g) (relating to restrictions on imposition of premium taxes with respect to payments to organizations). 
(viii)Section 1856(b)(3) (relating to relation to State laws). 
(ix)Section 1857(i) (relating to Medicare Advantage program compatibility with employer or union group health plans). 
(x)The provisions of part C relating to timelines for contract renewal and beneficiary notification.. 
 
